Exhibit 10.43

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is dated effective as of
the 21st day of November 2003, by and among Diversified Corporate Resources,
Inc., a Texas corporation (the “Company”), and Microcapital Strategies, Inc., a
Texas corporation and Jupiter Orbit Fund, LTD hereto (the “Investor”).

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to issue and sell to the Investor, pursuant to this
Agreement and the Investor desires to purchase from the Company, the $1,650,000
in aggregate principal amount of the Company’s Series A Convertible Preferred
Stock, will be upon issuance convertible into authorized but unissued shares of
the Company’s cCommon stockStock, $.01 par value per share (the “Common
Stock”);. and

 

WHEREAS, the Company has authorized the issuance of up to 165,000 shares of its
Preferred Stock, which shares will be upon issuance, convertible into authorized
but unissued shares of Common Stock;

 

NOW THEREFORE, in consideration of the mutual agreements, representations,
warranties and covenants herein contained, the parties hereto agree as follows:

 

1. Definitions. As used in this Agreement, the following terms shall have the
following respective meanings:

 

1.1. “Affiliate” shall mean, with respect to any Person, any other Person
controlling, controlled by or under direct or indirect common control with such
Person. For the purposes of this definition “control,” when used with respect to
any specified Person, shall mean the power to direct the management and policies
of such Person, directly or indirectly, whether through ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” shall have meanings correlative to the foregoing.

 

1.2. “Disclosure Documents” means the Company’s Annual Report on Form 10-K for
the year ended December 31, 2002, the Company’s Quarterly Report on Form 10-Q
for the quarter ended September 30, 2003, any Current Reports on Form 8-K filed
or furnished by the Company on or after December 31, 2002, the Company’s
Schedule 14A Proxy Statement for its Annual Meeting of Stockholders, dated
April 29, 2003,

 

1.3. “Exchange Act” means the Securities Exchange Act of 1934 and all of the
rules and regulations promulgated thereunder.

 

1.4 “Fully Diluted Basis” means whereby the denominator for computing the
percentage of the Common Stock into which the shares of the Preferred Stock (as
defined below) are convertible consists solely of the sum of (i) the number of
the issued and outstanding shares of the Common Stock as of the date hereof
(3,934,865) plus (ii) the number of shares of the Common Stock issuable upon
exercise of the 1,800,000 warrants held by J. Michael Moore and plus (iii) the
1,650,000 shares of the Common Stock issuable upon conversion of the shares of
the Preferred Stock.

 

1.5. “Material Adverse Effect” means any change, event or occurrence which,
individually or in the aggregate, has had a material adverse effect on, or a
material adverse change in, (i) the business, operations, financial condition or
results of operations of the

 

--------------------------------------------------------------------------------


 

Company and its subsidiaries, taken as a whole, or (ii) the ability of the
Company to perform its obligations under this Agreement, in each case other than
any change, event or occurrence (a) resulting from conditions in the United
States or foreign economies or securities markets in general or any change in
the Company’s stock price, (b) resulting from conditions in the
telecommunications employment services industry in general, except to the extent
that the Company is disproportionately affected thereby, (c) resulting from the
public announcement of the transactions contemplated by this Agreement or (d)
arising out of or resulting from actions of the Investors in connection with
this Agreement.

 

1.6. “Preferred Stock” means 165,000 shares of the Company’s Series A
Convertible Preferred Stock, par value $10.00 per share, convertible at the rate
of ten (10) shares of the Common Stock for each share of the Preferred Stock and
containing having such other the same rights and preferences and with the same
conversion features as are set forth in the term sheet attached hereto as
EXHIBIT B. Certificate of Designation attached hereto as Exhibit A.

 

1.7. “Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association
or joint venture.

 

1.8. “SEC” shall mean the Securities and Exchange Commission.

 

1.9. “Securities” shall mean shares of the Preferred Stock and of the Common
Stock issuable upon conversion of the Preferred Stock and upon conversion of the
Preferred Stock.

 

1.10. “Securities Act” shall mean the Securities Act of 1933, as amended, and
all of the rules and regulations promulgated thereunder.

 

2. Authorization, Purchase and Sale of the Preferred Stock.

 

2.1. Authorization of Securities. The Company will have authorized, on or before
the Closing Date (as defined below), the Preferred Stock and shall, within five
(5) business days after has, or on or before the Closing Date file the
Certificate of Designation with the Secretary of State of the State of Texas. It
is agreed and understood that the number of shares of the Common Stock issuable
upon conversion of the Preferred Stock would constitute 22.34% of the Common
Stock on a Fully Diluted Basis.

 

2.2. Purchase and Sale of the Preferred Stock.  Subject to and upon the terms
and conditions set forth in this Agreement, at the Closing (as defined below),
the Company shall issue and sell to the Investor, and the Investor shall
purchase from the Company the $1,650,000 in aggregate principal amount of
Preferred Stock at a purchase price equal to the par value of the Preferred
Stock.

 

2.3. Closing. The closing (the “Closing”) shall take place on one or more
occasions at the offices of the Company, on or before February 15, 2004.  At the
Closing, the Investor shall make payment to the Company of the purchase price by
wire transfer to the Company of immediately available funds, against delivery to
the Investor by the Company of appropriate stock certificates.

 

3. Representations and Warranties of the Company. Except as set forth in the
Disclosure Documents, the Company hereby represents and warrants to the each of
the Investors as follows:

 

3.1. Incorporation. The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Texas and is
qualified to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification, except
where the failure to so qualify would not have a Material Adverse Effect. The
Company has all requisite corporate power and authority to carry on its business
as now

 

--------------------------------------------------------------------------------


 

conducted.

 

3.2. Subsidiaries. Each subsidiary of the Company that is a corporation has been
duly incorporated, is validly existing as a corporation in good standing under
the laws of the jurisdiction of its incorporation, has the corporate power and
authority to own its properties and to conduct its business and is duly
registered, qualified and authorized to transact business and is in good
standing in each jurisdiction in which the conduct of its business or the nature
of its properties requires such registration, qualification or authorization,
except where such failure to so qualify or register would not be reasonably
likely to have a Material Adverse Effect.

 

3.3. Capitalization. As of the date of this Agreement, the authorized capital
stock of the Company consists of 10,000,000 shares of Common Stock, and
1,000,000 shares of undesignated preferred stock, of which there are no shares
of preferred stock issued and outstanding. All outstanding shares of Common
Stock have been duly authorized, and have been validly issued, are fully paid
and nonassessable.

 

3.4. Authorization. All corporate action on the part of the Company, its
officers, directors and stockholders necessary for the authorization of the
Series A Convertible Preferred Stock and the filing of the Certificate of Rights
and Designation, the authorization, execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated herein has been
taken. When executed and delivered by the Company, this Agreement shall
constitute the legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except as rights to indemnity
and contribution may be limited by state or federal securities laws or the
public policy underlying such laws, and except as may be limited by bankruptcy,
insolvency, reorganization or other laws affecting creditors’ rights generally
and by general equitable principles. The Company has all requisite corporate
power to enter into this Agreement and to carry out and perform its obligations
under the terms of this Agreement. At or prior to the Closing, the Company will
have reserved for issuance the shares of Preferred Stock and Common Stock
issuable upon conversion of the Preferred Stock.

 

3.5. Valid Issuance.

 

Upon their issuance in accordance with their terms of the shares of the
Preferred Stock or and of the Common Stock issued upon conversion of the
Preferred Stock will be duly authorized, validly issued, fully paid and
non-assessable shares of Preferred Stock or Common Stock, as the case may be,
free of all preemptive or similar rights.

 

3.6. Absence of Certain Changes. Since September 30, 2003, there has not been
any Material Adverse Effect.

 

3.7. Disclosure Documents. The information contained or incorporated by
reference in the Disclosure Documents was true and correct in all material
respects as of the respective dates of the filing thereof with the SEC; and, as
of such respective dates, the Disclosure Documents did not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, except to the extent
updated or superseded by any report subsequently filed by the Company with the
SEC.

 

3.8. Consents. All consents, approvals, orders and authorizations required on
the part of the Company in connection with the execution, delivery or
performance of this Agreement and the consummation of the transactions
contemplated herein have been obtained and will be effective as of the Closing
Date, other than (i) the filing of the Certificate of Designations with the
Secretary of State of the State of Texas, have been obtained and will be
effective as of the

 

--------------------------------------------------------------------------------


 

Closing Date, other than (ii) the making of such filings required to be made
after the Closing under applicable federal and state securities laws and (iii)
other than any other consents, approvals, orders and authorizations of the
foregoing, the failure to make or obtain of which will not have a Material
Adverse Effect.

 

3.9. No Conflict. The execution and delivery of this Agreement by the Company
and the consummation of the transactions contemplated hereby will not conflict
with or result in any violation of or default (with or without notice or lapse
of time, or both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation or to a loss of a material benefit under (i) any
provision of the Certificate Articles of Incorporation or By-laws of the Company
or (ii) any agreement or instrument, permit, franchise, license, judgment,
order, statute, law, ordinance, rule or regulations, applicable to the Company
or its properties or assets, except, in the case of clause (ii), as would not,
individually or in the aggregate, be reasonably expected to have a Material
Adverse Effect.

 

3.10. No Manipulation of Stock. The Company has not taken, in violation of
applicable law, any action designed to or that might reasonably be expected to
cause or result in stabilization or manipulation of the price of the Common
Stock to facilitate the transactions contemplated hereby or the sale or resale
of the shares of Common Stock.

 

3.11. Company Not an “Investment Company”. The Company is not, and immediately
after receipt of payment for the Preferred Stock will not be, an “investment
company” or an entity “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.

 

3.12. Litigation.  Except as shown in the Disclosure Documents, there is no
action, suit or proceeding pending or, to the knowledge of the Company,
threatened against the Company or any Subsidiary, before any court or arbitrator
or any governmental body, agency or official in which there is a reasonable
possibility of an adverse decision which could materially adversely affect the
business, condition (financial or otherwise), operations, performance,
properties or prospects of the Company or which challenges the validity of this
Agreement.

 

4. Representations and Warranties of the Investor. The Investor represents and
warrants to the Company as follows:

 

4.1. Organization. The Investor, if it is a legal entity, is duly and validly
existing under the jurisdiction of its organization.

 

4.2. Authorization. All action on the part of the Investor necessary for the
authorization, execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated herein has been taken. This
Agreement constitutes the legal, valid and binding obligation of the Investor,
enforceable against the Investor in accordance with its terms, except as such
may be limited by bankruptcy, insolvency, reorganization or other laws affecting
creditors’ rights generally and by general equitable principles. The Investor
has all requisite power to enter into this Agreement and to carry out and
perform its obligations under the terms of this Agreement.

 

4.3. No Conflict. The execution and delivery of this Agreement by the Investor
and the consummation of the transactions contemplated hereby will not conflict
with or result in any violation of or default by the Investor (with or without
notice or lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of any obligation or to a loss of a material
benefit under (i) any provision of the organizational documents of such Investor
or (ii) any agreement or instrument, permit, franchise, license, judgment,
order, statute, law, ordinance, rule or regulations, applicable to such Investor
or its respective properties or assets

 

--------------------------------------------------------------------------------


 

4.4. Consents. All consents, approvals, orders and authorizations required on
the part of the Investor in connection with the execution, delivery or
performance of this Agreement and the consummation of the transactions
contemplated herein have been obtained and will be effective as of the Closing
Date.

 

4.5. No Manipulation of Stock. The Investor has not taken, in violation of
applicable law, any action designed to or that might reasonably be expected to
cause or result in stabilization or manipulation of the price of the Common
Stock to facilitate the transactions contemplated hereby or the sale or resale
of the shares of Common Stock.

 

4.6. Investment Representations.

 

(a) The Investor is an experienced investor in unregistered and restricted
securities of companies. The Investor understands that this investment involves
substantial risks.

 

(b) The Investor has (i) a preexisting personal or business relationship with
the Company or one or more of its officers, directors, or control persons or
(ii) the Investor has such knowledge and experience in financial and business
matters that the Investor is capable of evaluating the merits and risks of the
acquisition of the Preferred Shares and, by reason of the Investor’s financial
and business experience, the Investor has the capacity to protect the Investor’s
interest in connection with the acquisition of the Preferred Stock. The Investor
is financially able to bear the economic risk of the investment, including the
total loss thereof.

 

(c) The Investor’s sole shareholder is an “accredited investor” as defined in
Rule 501 (a) promulgated under the Securities Act.

 

(d) The Investor has received and reviewed a copy of the Disclosure Documents.
The Investor has had an opportunity to ask questions and receive answers from
the Company and its officers and employees regarding the terms and conditions of
the purchase of the Preferred Stock and regarding the business, financial
affairs and other aspects of the Company.

 

(e) The Preferred Stock is being acquired by the Investor for investment
purposes for the Investor’s own account only and not for sale or with a view to
distribution of all of any part of such Preferred Stock. However, it is agreed
and understood that the Investor may assign its rights and obligations hereunder
to certain non-U.S. purchasers and to a domestic fiscally transparent entity in
which the Investor or its sole shareholder acts as the general partner or
managing member, provided, however, that (i) each assignee and partner or member
of any such entity qualified as an accredited investor, and (ii) the assignment
is effected by a document, satisfactory to the Company, on the basis of which
the Company can reasonably conclude that the sale of any shares of the Preferred
Stock if made directly to each assignee, partner or member would not have
disqualified the sale of all such shares as a private placement under Rule 506
under the Securities Act.

 

4A.                             Acknowledgement by Investor.

 

Investor acknowledges that the Preferred Stock will have been acquired from the
Company in a transaction not involving a public offering. Under federal
securities laws and applicable regulations such securities may be resold without
registration under the Securities Act only in certain limited circumstances and
that otherwise such securities must be held indefinitely. In this connection,
the Investor understands the resale limitations imposed by the Securities Act
and is familiar with Rule 144 of the Securities Act, as presently in effect, and
the conditions which must be met in order for that Rule to be available for
resale of “restricted securities.” Except as set forth in Section 5.3 hereof,
the Company is under no obligation to register the Preferred Stock (or the
Common Stock issuable upon conversion) on behalf of

 

--------------------------------------------------------------------------------


 

Investor or to assist the Investor in complying with any exemption from
registration.

 

5. Covenants.

 

5.1. Governmental Approvals. As soon as practicable after the execution this
Agreement, the Company and the Investor shall file all applications and reports
and take such other action which is reasonably required to be taken or filed
with any governmental authority in connection with the transactions contemplated
by this Agreement. The Company and the Investor shall give all additional
notices to third parties and take other action reasonably required to be or
taken by it under any authorization, lease, note, mortgage, indenture, agreement
or other instrument or any law, rule, regulation, demand or court or
administrative order in connection with the transactions contemplated by this
Agreement.

 

5.2. Further Assurances. Each party agrees to cooperate with each other and
their respective officers, employees, attorneys, accountants and other agents,
and, generally, do such other acts and things in good faith as may be reasonable
or appropriate to timely effectuate the intents and purposes of this Agreement
and of the provisions of the letter Term Sheet, dated November 21, 2003 (herein
so called), attached hereto as Exhibit B (as such provisions shall have been
modified by operation of the provisions hereof and the Certificate of
Designation) and the consummation of the transactions contemplated hereby,
including, but not limited to, taking any action to facilitate the filing any
document or the taking of any action to assist the other parties hereto in
complying with the terms of Section 5.1 hereof and thereby.

 

5.3. Registration. The Investor shall be entitled to one demand registration
right relating to the registration under the Securities Act of the Common Stock
issuable upon conversion of the Preferred Stock (the “Restricted Stock”) (a)
within thirty (30) days after the occurrence of the earlier of (i) the first
anniversary of the Closing date of (ii) the conversion of the Preferred Stock
into Common Stock pursuant to the terms of the Term Sheet or (b) at the time at
which demand to register other restricted stock of the Company (other than
employee stock options on Form S-8) is made by the holders thereof.  In
addition, the Investor shall have, for a period of three (3) years after the
Closing Date, so called “piggy back” registration rights with respect to the
Restricted Stock in case the Company undertakes to sell shares of Common Stock
in an underwritten public offering pursuant to a registration statement under
the Securities Act.  Such rights shall be subject to customary limitations
imposed by the underwriters, or customary terms and conditions to be mutually
agreed upon by the Company and such Investor. In addition, in the event an
Investor becomes an Affiliate of the Company or is deemed an Affiliate of the
Company, then such Investor shall be entitled to one demand registration right
relating to the registration of the Securities under the Securities Act;
provided, however, that such registration shall not be available to the Investor
if the Investor has exercised his registration right pursuant to one of the
alternatives set forth above. The Company shall bear all expenses in connection
with the Company’s registration of the Securities pursuant to this Section 5.3,
provided, however, that the Investor shall bear the costs of all underwriting
discounts and selling commissions and similar fees applicable to the sale of the
Securities and fees and expenses of its legal counsel and all transfer taxes.

 

5.4. Certificate of Designations. As soon as practicable, but in no event later
than 5 business days, after the execution of this Agreement, the Company shall
file the Certificate of Designations with the Secretary of State of the State of
Texas, and deliver satisfactory evidence of such filing to the Investors.

 

5.5. Information. The Company will make available to the Investor,

 

(a) promptly upon the filing thereof, copies of (i) all registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent), and (ii) all Disclosure Documents;

 

--------------------------------------------------------------------------------


 

(b) promptly upon the mailing thereof to the shareholders of the Company
generally, copies of all financial statements, reports and proxy statements so
mailed and any other document generally distributed to shareholders; and

 

(c) promptly following the commencement thereof, notice and a description in
reasonable detail of any litigation or proceeding to which the Company or any
Subsidiary is a party in which the amount involved is $100,000 or more and not
covered by insurance.

 

5.6. Maintenance of Reporting Status; Supplemental Information. So long as any
of the Preferred Stock and Restricted Securities are outstanding, the Company
shall use its best lawful efforts to timely file all reports required to be
filed with the SEC pursuant to the Exchange Act. The Company shall not terminate
its status as an issuer required to file reports under the Exchange Act, even if
the Exchange Act or the rules and regulations thereunder would permit such
termination. If at anytime the Company is not subject to the requirements of
Section 13 or 15(d) of the Exchange Act, the Company will promptly furnish at
its expense, upon request, for the benefit of the holders from time to time of
Securities, and prospective purchasers of Securities, information satisfying the
information requirements of Rule 144 under the Securities Act.

 

5.7. Indemnification. The Company agrees to indemnify and hold harmless the
Investor, its respective Affiliates, and each Person, if any, who controls such
Investor, or any of its respective Affiliates, and the respective partners,
agents, employees and officers of the Investor and their Affiliates (each an
“Indemnified Party”) and collectively, the “Indemnified Parties”), from and
against any and all losses, claims, damages, liabilities and expenses
(including, without limitation and as incurred, reasonable costs of
investigating, preparing or defending any such claim or action, whether or not
such Indemnified Party is a party thereto), which may be incurred by such
Indemnified Party that relates to or arises out of or in connection with a
breach of any of the Company’s representations or warranties or covenants
herein, including in connection with any administrative or judicial proceeding
brought or threatened that relates to or arises out of, or is in connection with
a breach of any of the Company’s representations and warranties or covenants
contained herein; provided that the Company will not be responsible for any
claims, liabilities, losses, damages or expenses that are determined by final
judgment of a court of competent jurisdiction to result from such Indemnified
Party’s gross negligence or willful misconduct.

 

6. Conditions Precedent

 

6.1. Conditions to the Obligation of the Investor to Consummate the Closing. (a)
The obligation of the Investor to purchase and pay for the Preferred Stock being
purchased by it at the Closing pursuant to this Agreement shall not be
prohibited or enjoined by any law or governmental or court order or regulation.
(b) the representations and warranties of the Company contained herein shall be
true and correct in all material respects (except for representations and
warranties that speak as of a specified date, which representations and
warranties shall have been true and correct as of such specified date), and the
Company shall have performed, satisfied and complied with all covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by it at or prior to the Closing.

 

6.2. Conditions to the Obligation of the Company to Consummate the Closing.  The
obligation of the Company to issue and sell to the Investor the Preferred Stock
to be purchased by it at the Closing pursuant to this Agreement, is subject to
the satisfaction of the following conditions precedent:

 

(a) The Investor shall have paid the purchase price.

 

(b) The sale of the Preferred Stock by the Company shall bot be prohibited or
enjoined by any law or governmental or court order or retulation.

 

--------------------------------------------------------------------------------


 

7. Termination.

 

7.1. Conditions of Termination. Notwithstanding anything to the contrary
contained herein, this Agreement may be terminated at any time before the
Closing (a) by mutual consent of the Company and the Investors, or (b) by either
the Investors or the Company if the final Closing shall not have occurred on or
prior to February 21, 2004.

 

7.2. Effect of Termination. In the event of termination pursuant to Section 7.1
hereof, Robert A. Shuey, III, shall refund the Company the $25,000 fee received
by him prior to the date hereof and this Agreement shall become null and void
and have no effect, with no liability on the part of the Company or the
Investors, or their respective directors, officers, agents or stockholders, with
respect to this Agreement, except for the liability for any willful breach of
this Agreement.

 

8. Miscellaneous Provisions.

 

8.1. Public Statements or Releases. Neither the Company nor any Investor shall
make any public announcement with respect to the existence or terms of this
Agreement or the transactions provided for herein without the prior approval of
the other parties, which shall not be unreasonably withheld or delayed.
Notwithstanding the foregoing, nothing in this Section 8.1 shall prevent any
party from making any public announcement it considers necessary in order to
satisfy its obligations under the law or the rules of any national securities
exchange or market, provided such party, to the extent practicable, provides the
other parties with an opportunity to review and comment on any proposed public
announcement before it is made.

 

8.2. Pronouns. All pronouns or any variation thereof shall be deemed to refer to
the masculine, feminine or neuter, singular or plural, as the identity of the
person, persons, entity or entities may require.

 

8.3. Notices.

 

(a) Any notices, reports or other correspondence (hereinafter collectively
referred to as “correspondence”) required or permitted to be given hereunder
shall be sent by postage prepaid first class mail, courier or facsimile or
delivered by hand to the party to whom such correspondence is required or
permitted to be given hereunder. The date of giving any notice shall be the date
of its actual receipt.

 

(b) All correspondence to the Company shall be addressed as follows:

 

Diversified Corporate Resources, Inc.
10670 N. Central Expressway
Dallas, Texas 75231
Attention: J. Michael Moore

 

(c) All correspondence to any Investor shall be sent to such Investor at the
address as follows:

 

c/o Microcap Strategies, Inc.Jupiter Orbit Fund, Ltd
15851 Dallas Parkway, Suite 180
Addison, Texas 75001
Attn: Robert A. Shuey, III, President

 

(d) Any Person may change the address to which correspondence to it is to be
addressed by notification as provided for herein.

 

8.4. Captions. The captions and paragraph headings of this Agreement are solely
for the convenience of reference and shall not affect its interpretation.

 

--------------------------------------------------------------------------------


 

8.5. Severability. Should any part or provision of this Agreement be held
unenforceable or in conflict with the applicable laws or regulations of any
jurisdiction, the invalid or unenforceable part or provisions shall be replaced
with a provision which accomplishes, to the extent possible, the original
business purpose of such part or provision in a valid and enforceable manner,
and the remainder of this Agreement shall remain binding upon the parties
hereto.

 

8.6. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas, without giving effect to
conflict of law principles thereof.

 

8.7. Waiver. No waiver of any term, provision or condition of this Agreement,
whether by conduct or otherwise, in any one or more instances, shall be deemed
to be, or be construed as, a further or continuing waiver of any such term,
provision or condition or as a waiver of any other term, provision or condition
of this Agreement.

 

8.8. Expenses. Each party shall bear the cost of any and all fees and expenses
incurred in connection with the transactions contemplated hereby including,
without limitation, legal, consulting and accounting fees; provided, however,
that the Company shall pay the fees of one counsel to the Investors not in
excess of $5,000.

 

8.9. Assignment. The rights and obligations of the parties hereto inure to the
benefit of and shall be binding upon the authorized successors and permitted
assigns of each party. None of the parties may assign its rights or obligations
under this Agreement or designate another person (i) to perform all or part of
its obligations under this Agreement or (ii) to have all or part of its rights
and benefits under this Agreement, in each case without the prior written
consent of the other parties. In the event of any assignment in accordance with
the terms of this Agreement, the assignee shall specifically assume and be bound
by the provisions of the Agreement by executing and agreeing to an assumption
agreement reasonably acceptable to the Company.

 

8.10. Counterparts. This Agreement may be signed in one or counterparts, each of
which shall be an original, but all of which together shall constitute one
instrument

 

8.11. Entire Agreement. This Agreement (including the exhibits hereto)
constitutes the entire agreement between the parties hereto respecting the
subject matter hereof and supersedes all prior agreements, negotiations,
understandings, representations and statements respecting the subject matter
hereof, whether written or oral, other than that certain “Whereas Agreement,”
dated as the date hereof.. No modification, alteration, waiver or change in any
of the terms of this Agreement shall be valid or binding upon the parties hereto
unless made in writing and duly executed by the Company and Investors

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
as of the day and year first above written.

 

“COMPANY”

 

 

DIVERSIFIED CORPORATE RESOURCES, INC.

 

 

 

By:

/S/ J. Michael Moore

 

 

Name: J. Michael Moore

 

Title: Chief Executive Officer

 

“INVESTOR”

 

 

MICROCAP STRATEGIES, INC.

 

a Texas corporation

 

 

 

By:

/S/ Robert A. Shuey, III

 

 

Name: Robert A. Shuey, III

 

Title: President

--------------------------------------------------------------------------------


 

 

Robert A. Shuey, III

 

November 21, 2003

 

Mr. J. Michael Moore
Chairman of the Board
Diversified Corporate Resources, Inc.
Search Plaza
10670 N. Central Expressway
Dallas, Texas 75231

 

Dear Mr. Moore:

 

The purpose of this letter is to set out to options for providing $1,650,000 in
additional capital to Diversified Corporate Resources, Inc. (“DCRI”).

 

It is anticipated that Robert Shuey and B4Ventures will create a new fund the
Mercury Orbit Special Situation Equity Fund Ltd. The placement document is the
responsibility of Robert Shuey and B4Ventures and not the Company. There would
be a single shareholder “MOSSES” interested in the private placement of
$1,650,000 Series A Convertible Preferred Stock.

 

The salient features of the issue are:

 

•                  Security: Convertible Preferred Stock

 

•                  Dividend: Series A 10% Cumulative paid quarterly;

 

•                  Liquidation Preference: Issue price plus accrued but unpaid
dividends

 

•                  Conversion Ratio: Series A Fixed at 1,650,000 shares of
Common Stock ($ 1.00 per share), Term: The Preferred Explodes into common when
DCRI Common Stock trades 825,000 shares at a bid price over $3.00 per share and
eight quarterly dividends have been paid. DCRI has the right to force conversion
at any time the Common Stock trades above $2.00 per sham subject to the payment
of 8 quarterly dividends.

 

•                  Governance Rights: Full voting at conversion ratio, one seat
on the Board of Directors so long as the Preferred is outstanding and $1.5
million in net proceeds has been funded.

 

•                  Voting Proxy. MOSSES agrees to grant its Proxy to vote all
shares it is entitled to vote under this subscription agreement with the
majority of the Board for a period of two (2) years. This Proxy period will
commence with the final funding. This Proxy is subject to come along and tag
along rights such that any shares sold by J. Michael Moore, his

 

--------------------------------------------------------------------------------


 

successors, assigns or affiliates at a price in excess of the market price,
Mosses shall have the ri the obligation, to sell its shares pro-rata.

 

•                  Fees and Expenses paid by DCRI: $1 50,000 to be paid as
follows; $25,000 to be paid upon execution of this Term Sheet with the balance
being paid out pro-rata as the Series A funds and cashless exercise warrants
covering 169,428 shares of DCRI Common Stock exercisable at $0.80 per share.

 

•                  Registration Rights: One Shelf Registration and Piggyback on
the common shares underlying the Preferred subject to Underwriter’s approval.
Preferred stock automatically converts upon registration.

 

•                  Additional Warrants: DCRI will issue one Common Stock Wan-ant
for every seven (7) Series A Preferred shares purchased (235,714). The Warrants
will be exercisable at any time within thirty six (36) months of issuance at an
exercise price as follows:

 

1.               If DCRI’s net pre-tax income, as reported in its audited
financial statements included in its Annual Report on Form 10K for the fiscal
year ended December 31, 2004 is at least $3,000,000, less dividends paid, the
exercise price of the Warrants will be $2.00 per share; but

 

2.               If Net pre-tax income is between $2,500,000 and $2,999,999 less
dividends paid, the exercise price of the Warrants will be $1.50 per share.

 

3.               If the Net Pre-Tax income is between $2,251,000 and $2,499,999,
less dividends paid, the exercise price of the Warrants will be $1.00 per share.

 

If the net pre-tax income is less than $2,250,000, less dividends paid, the
exercise price of the Warrants will be $.50 per share multiplied by a fraction
where the Numerator is the Company’s reported Net Pre-Tax income and the
Denominator of which is $3,000,000.

 

 

 

Shares

 

Principal

 

Per Share

 

Series A

 

1,650,000

 

$

1,650,000

 

$

1.00

 

 

 

 

 

 

 

 

 

 

 

Warrants A*

 

235,714

 

$

471,428

 

$

2.00

 

 

 

 

 

 

 

 

 

 

 

SPK Warrant**

 

169,428

 

$

135,542

 

$

0.80

 

 

 

 

 

 

 

 

 

 

 

 

 

2,055,142

 

$

2,256,970

 

$

1.10

 

 

--------------------------------------------------------------------------------

*Subject to adjustment based on attainment of earnings target.

 

** These Warrants will have a cashless exercise feature and vest according to
the following schedule:

 

1.               169,428 to be granted on a pro rata basis with fundings and
vest: 1) 55,000 when the bid price of DCRI is $1.50 per share; 2) 55,000 when
the bid price of DCRI is $2.50 per share; 3) 59,428 when the bid price of DCRI
is $3.50 per share.

 

2.               Robert Shuey agrees to fund no less than $500,000 in net
proceeds to the Company on or

 

--------------------------------------------------------------------------------


 

before December 2l, 2003 with an additional $500,000 in net proceeds by
December 29th. The final $500,000 must be funded on or before January 15th,
2004. In the event that Robert Shuey is unable to meet a scheduled funding, the
Company has the right to renegotiate its term and conditions for any subsequent
fundings. All fees, expenses and Warrants will be pro-rated based on actual
amounts funded.

 

If this Term Sheet meets with your approval please sign and return with a check
for $25,000. We look for a long and mutually beneficial relationship between
Robert Shuey, B4Ventures, Inc., our Mercury Orbit Special Situation Equity Fund,
Ltd. and Diversified Corporate Resources, Inc. Respectfully submitted, Accepted
and Agreed.

 

/S/ Robert A. Shuey, III

 

/S/ J. Michael Moore

 

 

J. Michael Moore
Chairman of the Baord
Diversified Corporate Resources, Inc.

 

--------------------------------------------------------------------------------